DISMISSED; Opinion Filed February 21, 2019.




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-18-01531-CV

               KIRK CHANDLER AND RHONDA CHANDLER, Appellants
                                   V.
                        FRANCOIS CHANDOU, Appellee

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-03725

                             MEMORANDUM OPINION
                      Before Justices Bridges, Partida-Kipness, and Carlyle
                               Opinion by Justice Partida-Kipness
       Before the Court is appellants’ February 14, 2019 unopposed motion to dismiss this appeal

in which appellants state they have resolved this matter with appellee. We grant the motion. See

TEX. R. APP. P. 42.1(a).

       We dismiss this appeal.




                                                 /Robbie Partida-Kipness/
                                                 ROBBIE PARTIDA-KIPNESS
                                                 JUSTICE
181531F.P05
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                         JUDGMENT

 KIRK CHANDLER AND RHONDA                              On Appeal from the 95th District Court,
 CHANDLER, Appellants                                  Dallas County, Texas
                                                       Trial Court Cause No. DC-16-03725.
 No. 05-18-01531-CV            V.                      Opinion delivered by Justice Partida-
                                                       Kipness, Justices Bridges and Carlyle
 FRANCOIS CHANDOU, Appellee                            participating.

          In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

          Subject to any agreement of the parties, we ORDER that appellants bear all costs of this
appeal.


Judgment entered this 21st day of February, 2019.




                                                 –2–